On September 26, 2002, this court suspended respondent for a period of one year, stayed the suspension, and placed respondent on probation for a period of one year. This cause came on for consideration upon the filing, on August 18, 2003, of respondent’s application for termination of probation. Upon consideration thereof,
IT IS ORDERED by the court that respondent’s application be denied because respondent has not yet served the entire one-year period of probation imposed in the order of September 26, 2002.